DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nau, JR. et al. (US 2010/0249769), hereinafter Nau, further in view of Govari (US 2017/0156791) and Weber (US 2008/0200969).
Regarding claims 1, 9, 12, 13 and 15, Nau discloses an electrosurgical vessel sealer with an instrument shaft (12, fig. 1) including a coaxial transmission line (210, fig. 3A) connected to a distal end assembly (300) having a pair of movable jaws (310, 320) and a sharp rigid blade longitudinally slidable between the distal end assembly through a recessed groove (200, fig. 2, see knife channel 315 in fig. 3B and [0023]). The jaws include an energy delivery structure that could emit microwave energy into the gap 
Regarding claim 7, since energy is delivered to both jaws (fig. 3A) by respective energy delivery structures (connectors between the coaxial cable and the jaw surfaces, not numbered), whatever structure allows that to occur can be considered a “power splitter.” However, in the interest of compact prosecution, see the conclusion below for an example of a microwave forceps that uses a power splitter more specifically.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Weber, further in view of Schechter (US 2008/0294222).
Regarding claim 3, the device of Nau-Govari0Weber does not disclose the active and ground strips are the claimed shapes. However, a change of shape is an obvious modification (MPEP 2144.04(IV)(B)) and Applicant has not disclosed that the claimed shape does anything unexpected. The fact that Nau discloses several different configurations for the strips (fig. 3B, 5B, 6B) also suggests the particular shape is a matter for a person of ordinary skill in the art to decide. Schechter discloses an electrosurgical device (Fig. 16) with tissue treatment elements having a finger strip surrounded at an equal distance by a U-shaped strip (104, [0046], note that Schechter uses 104 to designate different poles, e.g. fig. 1). That Schechter also discloses several other jaw configurations further supports the position that such things are well within the level of a person of ordinary skill in the art to choose for any reason. Therefore, at the time the application was filed it would have been obvious to provide the strips of Nau-Govari-Weber with any commonly known shape, including a finger surrounded by a U, such as taught by Schechter, which would produce the predictable result of treating tissue between the jaws in a desired manner.

 Claims 5 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Weber, further in view of Chin (US 7,534,243).
Regarding claims 5 and 6, the device of Nau-Govari-Weber as discussed above does not show the energy delivery structure only on one jaw and a resilient deformable layer of electrically insulating material on the other. However, a different embodiment of Nau shows the energy delivery structure on only one jaw (fig. 4B). Chin discloses an .

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Weber, further in view of Baker (US 2003/0144652).
Regarding claim 8, the device of Nau-Govari-Weber does not disclose the inner surfaces of the jaws have a texture or ridged portions. However, such features are extremely common in forceps devices. Baker, for example, discloses a forceps device and teaches that the jaws may be provided with a “suitable grip texture” ([0087]). Therefore, at the time the application was filed it would have been obvious to provide the device of Nau-Govari-Weber with a suitable grip texture as taught by Baker to produce the predictable result of allowing the device to grip tissue.

 Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Weber, further in view of Pendekanti (US 2005/0203499).
Regarding claims 10 and 11, it appears that both jaws of Nau are movable. However, it is well established in the forceps are that a pair of jaws may include movable jaws or one movable and one fixed. Pendekanti, for example, discloses that the jaws can .

 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Weber, further in view of Treat (US 2003/0069571).
Regarding claim 16, the device of Nau-Govari-Weber does not disclose that the blade uses energy to cut. However, using energy to cut tissue is extremely common in the art and Applicant has not disclosed that using energy to cut tissue produces an unexpected result. Treat discloses an electrosurgical device and teaches that tissue can be cut via mechanical, ultrasonic or electronic means (including RF) or a combination of them ([0038], which suggests these various modalities are functionally equivalent (MPEP 2144.06). Therefore, before the application was filed it would have been obvious to one of ordinary skill in the art to modify the device of Nau-Govari-Weber with any commonly known cutting mechanism, including ultrasound or RF as taught by Treat, which would produce the predictable result of allowing the device to cut tissue in a desired manner. 
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Weber, further in view of Anderson (US 2012/0059371).
Regarding claim 17, Nau, Govari and Weber as discussed above with respect to claim 1 discloses all the elements except the RF dissector located outside the region between the jaws. It is noted that all coaxial cables are “arranged to convey,” (i.e. capable of conveying) any type of electrical energy including microwave and RF energy. The use of bipolar cutting elements external to a forceps jaw is fairly common in the art. Anderson, for example, discloses an electrosurgical device and teaches that RF bipolar cutting electrodes can be positioned at any number of locations on the exterior surface of a jaw (figs. 6, 7 and 9), including at the distal end of the jaw (fig. 8, [0051]). A bipolar pair of electrodes includes a return electrode by definition. Therefore, at the time the application was filed it would have been obvious to provide the device of Nau-Govari-Weber with an external RF bipolar cutter, as taught by Anderson, to produce the predictable result of allowing a user to treat tissue outside the jaws. The device of Nau-Govari-Anderson is thus a forceps device with microwave and RF energy delivery elements but with no specific disclosure of how RF energy is communicated from a source. It is self-evident, however, that the RF energy delivery element must be connected to the source if it is to actually function. Therefore, it would further have been obvious to use any commonly known conductors, including the existing coaxial cable of Nau, to transmit whatever types of electrical energy are being used including RF, to produce the predictable result of an external RF bipolar cutter that actually functions. See the citation to Hancock in the Conclusion of the previous Office Action for a teaching that RF and microwave can be transmitted on a coaxial cable, thus supporting the examiner’s position that it is commonly known in the art to use a coaxial cable for both RF and microwave transmission.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794